


110 HR 7303 IH: CAR Act
U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7303
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  one-time, $1,500 credit against income tax for the purchase an automobile
		  manufactured in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer and Automotive Recovery Act
			 of 2008 or the CAR Act.
		2.American-made
			 automobile credit
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.American-made
				automobile credit
						(a)Allowance of
				creditIn the case of an
				individual who places in service a qualified vehicle during the taxable year,
				there shall be allowed as a credit against the tax imposed by this subtitle for
				the taxable year an amount equal to $1,500.
						(b)Limitation based
				on modified adjusted gross income
							(1)In
				generalThe credit which would (but for this paragraph) be
				allowed under subsection (a) for the taxable year shall be reduced (but not
				below zero) by the amount determined under paragraph (2).
							(2)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be allowed
				as—
								(A)the excess
				of—
									(i)the taxpayer’s
				modified adjusted gross income for such taxable year, over
									(ii)$125,000
				($250,000 in the case of a joint return), bears to
									(B)$10,000.
								(3)Modified adjusted
				gross incomeThe term modified adjusted gross income
				means the adjusted gross income of the taxpayer for the taxable year increased
				by any amount excluded from gross income under section 911, 931, or 933.
							(c)Qualified
				vehicleFor purposes of this section, the term qualified
				vehicle means any motor vehicle (as defined in section 30(c)(2))—
							(1)substantially all
				of the manufacturing of which occurred in the United States,
							(2)which is acquired
				for use by the taxpayer and not for resale,
							(3)the original use
				of which commences with the taxpayer, and
							(4)which has a vehicle
				gross weight rating of not more than 14,000 pounds.
							(d)Special
				rulesFor purposes of this section—
							(1)One-time
				onlyIf a credit is allowed
				under subsection (a) with respect to an individual who places in service a
				qualified vehicle, no credit shall be allowed with respect to any other vehicle
				placed in service by such individual.
							(2)Basis
				reductionThe basis of any property for which a credit is allowed
				under subsection (a) shall be reduced by the amount of such credit.
							(3)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicles.
							(4)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter with respect to a vehicle shall be reduced by the amount of
				credit allowed under subsection (a) for such vehicle for the taxable
				year.
							(5)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(e)TerminationThis
				section shall not apply to any vehicle purchased more than 180 days after the
				date of the enactment of this
				Act.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new items:
				
					
						Sec. 25E. American-made automobile
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 purchased after the date of the enactment of this Act for taxable years
			 beginning after such date.
			
